UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6421



RUSSELL E. GARRETT,

                                           Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden, Mount Olive Correc-
tional Complex,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-99-717-2)


Submitted:   June 21, 2001                  Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Russell E. Garrett, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Russell E. Garrett seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny Garrett’s

motion for appointment of counsel, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court.   See Garrett v. Painter, No. CA-99-717-2 (S.D.W. Va. Feb.

14, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2